 
Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT


BETWEEN


__________
AS SELLER


AND


BIOZONE PHARMACEUTICALS, INC.
AS BUYER


EQUALAN LLC
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
June 30, 2011
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
 


 
LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
This LLC Membership Interest Purchase Agreement (“Agreement”) is entered into on
June 30, 2011, between __________, an individual with an address at
______________________________ (“Seller”) and Biozone Pharmacuticals, Inc., a
Nevada corporation, with an address at 4400 Biscayne Boulevard, Miami, Florida
33137 (“Buyer”).  
 
A.          Seller owns certain membership units in Equalan LLC (the “LLC
Interests”).
 
B.          Seller desires to sell the LLC Interests to Buyer, and Buyer desires
to purchase the LLC Interests from Seller.


C.          Equalan LLC is referenced herein as the “Company”.


D.           The Company is managed by its managing member, __________.


Intending to be legally bound, the parties agree as follows:
 
1.           PURCHASE OF LLC INTERESTS.
 
1.1           Sale of the LLC Interests.  On and subject to the terms and
conditions of this Agreement, at Closing, Seller shall sell, assign, transfer
and deliver the LLC Interests to Buyer, free and clear of all Encumbrances. The
assignment of the LLC Interests shall be in the form set forth in Exhibit A (the
“LLC Interest Assignment”). The purchase of the LLC Interests by Buyer is
referred to herein as the “Acquisition”.
 
1.2           Purchase Price.  The purchase price to be paid by Buyer for the
LLC Interests shall be __________ shares (the “Shares”) of the restricted common
stock, par value $0.001 per share, of Buyer (the “Purchase Price”).


The Purchase Price shall be paid by Buyer to Seller as follows:


 
(a)
20% of the Shares shall be delivered to the Escrow Agent, (as defined in that
certain Escrow Agreement substantially in the form of  Exhibit A annexed
hereto), subject to the Make-Whole and Indemnification Adjustments, as defined
therein, and the Opko Option (as defined below) (the “Escrowed Shares”);

 
(b)
The balance to be delivered by irrevocable transfer agent instructions delivered
to the Buyer’s transfer agent at closing.  The Purchase Price shall be paid to
the Seller or designee within 5 business days following closing; and

 
(c)
The Shares shall be subject to a lockup agreement with Buyer as set forth on
Exhibit B annexed hereto



2.           CLOSING.
 
2.1           Closing.  Upon the terms and subject to the conditions
hereinbefore and hereinafter set forth, the consummation of this Agreement and
the Acquisition contemplated herein (the "Closing") shall take place on the date
hereof, or on such other date as is agreed to by the parties (the “Closing
Date”) but not later than __________, 2011, unless agreed by the parties
(“Effective Time”).
 
 
 
2

--------------------------------------------------------------------------------

 
 
2.2           Actions of Seller at Closing.  At or prior to Closing, Seller
shall deliver to Buyer the following:
 
 
(a)
Assignment.  The LLC Interest Assignment signed by Seller;



 
(b)
Opko Option from Keller and Fisher.  Dan Fisher and Brian Keller grant an
irrevocable option to Opko Health, Inc., (“Opko”) with respect to Buyer’s shares
that each will receive in connection with Keller and Fisher’s receipt of shares
pursuant to agreements with Buyer as follows (the “Opko Option”), substantially
in the form of Exhibit C annexed hereto, as to which Seller and Company hereby
consent:



Fisher Option:
5,320,000 shares
   
Exercise Price
$1.00 per share if exercised within 2 months of Closing Date;
 
Blended Price equal to the weighted average price per share determined as
follows: $1.00 per share as to 4,256,000 shares and 60 day VWAP as to 1,064,000
shares on date of exercise, if exercised within 18 months following the Payment
Extension date.
   
Term
2 months following Closing Date;
 
Extended to 20 months following the Closing Date upon payment of $100,000.
   
Lockup
12 months increasing to 18 months on exercise of option on shares (with leakout
between 12 and 18 months).
   
Keller Option:
3,325,000 shares
   
Exercise Price
$1.00 per share
Term
2 months following Closing Date;
 
Extended to 20 months following the Closing Date upon payment of $100,000.
   
Lockup
12 months increasing to 18 months on exercise of option  on shares (with leakout
between 12 and 18 months).


 
(c)
Debt conversion.  All indebtedness of Company, BetaZone, LLC, Equachem LLC and
Biozone Laboratories, Inc. to Seller shall be forgiven at closing, provided
$250,000 of such indebtedness owing to Dan Fisher, on an audited basis, shall be
repaid by the Buyer to Dan Fisher at closing and the balance converted into
Company common stock on the basis of 1 share for each $1.00 of debt converted,
which shall be adjusted upon the completion of the Company audit .



 
(d)
Other.  Seller shall have executed the Escrow Agreement, the Opko Option, the
Lockup Agreement, the Intellectual Property Assignment Agreement (substantially
in the Form of Exhibit D, the Make Good Escrow Agreement and such other
instruments and documents as Buyer or the Company may reasonably request to
effect the transactions contemplated hereby.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
2.3           Actions of Buyer at Closing.  At Closing, Buyer shall deliver to
Seller the following:
 
(a)           Payment.  The Purchase Price due pursuant to Section 1.2; and
 
(b)           Other.  Such other instruments and documents as Seller or the
Company may reasonably request to effect the transactions contemplated hereby.
 
            2.4           Taking of Necessary Action; Further Action.  Buyer and
Seller will take all reasonable and lawful action as may be necessary or
appropriate in order to effectuate the Acquisition in accordance with this
Agreement as promptly as possible.
  
3.           REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller and Company, jointly and severally, hereby represent and warrant to Buyer
as follows:


3.1           Powers; Consents; Absence of Conflicts with Other
Agreements.  Other then as disclosed on Schedule 3.1(b), the execution,
delivery, and performance by Seller of this Agreement and all other agreements
referenced herein, or ancillary hereto, to which Seller is a party, and the
consummation by Seller of the transactions contemplated by this Agreement and
the Transaction Documents, as applicable:
   
(a)           do not require any approval or consent to be obtained by any party
other than the Company or from, or filing required to be made by Seller with,
any Governmental Agency bearing on the validity of this Agreement which is
required by Law;
 
(b)           will not conflict with, result in any breach or contravention of,
or the creation of any Encumbrance under, any indenture, agreement, lease,
instrument or understanding to which Seller is a party or by which Seller is
bound;
 
(c)           will not violate any Law to which Seller may be subject; and
 
(d)           will not violate any Governmental Order to which Seller may be
subject.
 
3.2           Due Authorization; Binding Agreement.  Seller has the right,
power, legal capacity and authority to enter into and perform this
Agreement.  This Agreement and all Transaction Documents are and will constitute
the valid and legally binding obligations of Seller and are and will be
enforceable against Seller in accordance with the respective terms hereof or
thereof, except as limited by applicable bankruptcy, reorganization, insolvency,
moratorium or other similar laws affecting the enforcement of creditor’s rights
generally from time to time in effect.
 
3.3             Litigation or Proceedings.  There are no Actions pending or, to
Seller’s Knowledge, threatened against Seller that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.  No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.


3.4           Ownership of LLC Interests.  Seller has the sole and unrestricted
right to sell and/or transfer the LLC Interests.  Upon transfer of the LLC
Interests from Seller to Buyer, Buyer will have good and marketable title to the
LLC Interests, free and clear of any and all liens or claims.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 

 
3.5         No Broker’s or Finder’s Fees.   Seller has not engaged or is liable
for the payment of any fee to any finder, broker or similar Person in connection
with the transactions described in this Agreement.


3.6           Receipt and Review of Company Financial Information.  Seller
acknowledges that he has received and had an opportunity to review the unaudited
financial statements of the Company for the two years ended December 31, 2009
and 2010 and such financial statements have been prepared in accordance with the
books and records of the Company, are consistent with all tax returns filed for
the Company, and are true and correct in all material respects.


3.7           Advice of Counsel.  Seller acknowledges that he has been
encouraged to seek legal counsel and been given the opportunity to seek such
counsel with respect to this Agreement.


3.8           Capitalization.
  
(a)           The authorized and issued membership and limited liability company
interests of the Company consist solely of those amounts set forth in the
Disclosure Schedule annexed hereto and no membership or limited liability
interests of the Company are issued or outstanding that are not set forth on the
Disclosure Schedule, and no such interests will be issued or outstanding as of
the Closing Date that are not set forth on Disclosure Schedule, except for such
interests issued pursuant to the exercise of outstanding Company Options listed
on Disclosure Schedule.  The Disclosure Schedule sets forth all holders of
unvested membership or limited liability interests, and for each such owner
thereof: (i) the number of unvested membership or limited liability interests,
(ii) the terms of the Company’s or any other party’s rights to repurchase or
acquire such membership or limited liability interests, (iii) the schedule on
which such rights lapse and (iv) whether such repurchase rights lapse in full or
in part as a result of any of the transactions contemplated by this Agreement or
any other agreement or upon any other event or condition.  True and complete
copies of the membership or limited liability interests issued and the limited
liability company agreement of the Company have been provided to Buyer.  The
Company holds no treasury membership or limited liability interests.  All issued
and outstanding membership or limited liability interests of the Company have
been duly authorized and validly issued, are fully paid and nonassessable, were
not issued in violation of and are not subject to any right of rescission, right
of first refusal or preemptive right, and have been offered, issued, sold and
delivered by the Company in compliance with all requirements of Applicable Law
and all requirements set forth in applicable Contracts.  There is no Liability
for dividends or distributions accrued and unpaid by the Company.
 
(b)           There are no stock appreciation rights, options, warrants, calls,
rights, commitments, conversion privileges or preemptive or other rights or
Contracts outstanding to purchase or otherwise acquire any shares membership or
limited liability interests or any securities or debt convertible into or
exchangeable for Company membership or limited liability interests or obligating
the Company or to grant, extend or enter into any such option, warrant, call,
right, commitment, conversion privilege or preemptive or other right or
Contract.  There are no voting agreements, registration rights, rights of first
refusal, preemptive rights, co-sale rights or other restrictions applicable to
any outstanding securities of the Company.
 
3.9           Information on the Buyer.
 
Seller has been furnished with or has had access to such information and
materials concerning the Buyer as have been requested by Seller.  In addition,
Seller may have received in writing from the Buyer such other information
concerning its operations, financial condition, prospects and other matters as
Seller has requested in writing (such other information is collectively the
“Other Written Information”) and considered all factors Seller deems material in
deciding on the advisability of acquiring the Shares.  Seller acknowledges it
has access to the SEC filings of Buyer and has reviewed the same, including all
Risk Factors contained therein.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Seller has adequate means of providing for current needs and contingencies, has
no need for liquidity in the investment, and is able to bear the economic risk
of an investment in the Shares offered by the Buyer of the size contemplated
herein.  The Seller represents that the Seller is able to bear the economic risk
of the investment and at the present time could afford a complete loss of such
investment.  The Seller has had a full opportunity to inspect the books and
records of the Buyer and to make any and all inquiries of Buyer’s officers and
directors regarding the Buyer and its business as the Seller has deemed
appropriate.
 
3.10           Information on Seller.  The Seller, either alone or with the
Seller’s professional advisers who are unaffiliated with, has no equity interest
in and is not compensated by the Buyer or any affiliate or selling agent of the
Buyer, directly or indirectly, has sufficient knowledge and experience in
financial and business matters that the Seller is capable of evaluating the
merits and risks of an investment in the Shares offered by the Buyer and of
making an informed investment decision with respect thereto and has the capacity
to protect the Seller’s own interests in connection with the Seller’s proposed
investment in the Shares.
 
3.11           Acquisition of Shares.  Seller will acquire its Shares as
principal for its own account for investment only and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof.
 
3.12           Compliance with Securities Act. Seller understands and agrees
that its Shares have not been registered under the Securities Act of 1933, as
amended (the “Act”) or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the
Securities Exchange Act of 1933, as amended (the “Exchange Act”) (based in part
on the accuracy of the representations and warranties of Seller contained
herein), and that such Shares must be held indefinitely unless a subsequent
disposition is registered under the Act or any applicable state securities laws
or is exempt from such registration.  Seller acknowledges the Buyer is a “shell”
corporation as defined under Rule 12b-2 under the Exchange Act and accordingly
Rule 144 under the Act may not be available, if at all, for a minimum of one
year following termination of Buyer ceasing to be consider to have terminated
its shell status.
 
3.13           Legend.  The certificate evidencing the Shares shall bear the
following or similar legend:
 
“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL TO THE COMPANY, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT.
 
And such additional legends as shall be applicable for purposes of the Escrowed
Shares and the Opko Option and any lockup agreements.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
3,14           Communication of Offer.  The offer to acquire the Shares was
directly communicated to Seller by Buyer.  At no time was Seller presented with
or solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.
 
3.15           Restricted Securities. Seller is an “accredited investor” under
Regulation D promulgated under the Act (“Regulation D”). Notwithstanding
anything to the contrary contained in this Agreement, Seller may transfer the
Shares to its Affiliates (as defined below) provided that each such Affiliate is
an “accredited investor” under Regulation D and such Affiliate agrees to be
bound by the terms and conditions of this Agreement.  For the purposes of this
Agreement, an “Affiliate” of any Person or entity means any other Person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such Person or entity.  Affiliate includes each
parent or subsidiary of a party hereto.  For purposes of this definition,
“control” means the power to direct the management and policies of such Person
or firm, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
 
3.16           No Governmental Review.  Seller understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Shares or the suitability of the
investment in the Shares nor have such authorities passed upon or endorsed the
merits of the offering of the Shares.
 
3.17           Financial Statements.
 
Within sixty (60) days from the Closing Date, Seller and Company shall deliver
to Buyer copies of: (i) audited consolidated balance sheets of the Company as at
December 31, 2010 and 2009 and the related audited consolidated statements of
income and of cash flows of the Company for the years then ended, and (ii)
unaudited quarterly balance sheets and consolidated statements of income and of
cash flow of the Company for the most recently completed fiscal quarter and
prior year fiscal quarter (including the related notes and schedules thereto,
the “Financial Statements”).  All of the financial and other information
heretofore provided by Seller and Company to Buyer have been prepared in
accordance with the books and records of the Company and are true and correct in
all material respects.  Each of the Financial Statements when delivered will be
complete and correct in all material respects, will be prepared in accordance
with GAAP (subject to normal year-end adjustments in the case of the unaudited
statements) and in conformity with the practices consistently applied by the
Company without modification of the accounting principles used in the
preparation thereof and or will present fairly the financial position, results
of operations and cash flows of the Seller as at the dates and for the periods
indicated.  The Financial Statements obligation required hereby may be satisfied
by delivery of consolidating financial information with a consolidated Financial
Statement for the Company, Equachem, LLC, BetaZone, LLC and Biozone
Laboratories, Inc. Until Financial Statements shall have been delivered to Buyer
in form and substance in compliance with the rules and regulations of the
Securities and Exchange Commission for inclusion in a Current Report on Form
8-K, for purposes hereof the “Escrowed Shares” referred to in Paragraph 1.2 (a)
shall mean 100% of the Shares.
 
3.18           Compliance with Applicable Laws. The Seller (and the Company) is
in compliance with all applicable laws, except for instances of noncompliance
that, individually and in the aggregate, have not had and would not reasonably
be expected to have a material adverse affect on the Company.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
4.           REPRESENTATIONS AND WARRANTIES OF BUYER.  As of the Closing, Buyer
represents and warrants to Seller the following:
 
 4.1           Powers; Consents; Absence of Conflicts with Other Agreements,
Etc.  The execution, delivery, and performance by Buyer of this Agreement and
all other agreements referenced herein, or ancillary hereto, to which Buyer is a
party, and the consummation of the transactions contemplated herein by Buyer:
 
(a)           do not require any approval or consent to be obtained by any party
other than the Company or from, or filing required to be made by Buyer with, any
Governmental Agency bearing on the validity of this Agreement which is required
by Law;
 
(b)           will not conflict with, result in any breach or contravention of,
or the creation of any Encumbrance under, any indenture, agreement, lease,
instrument or understanding to which Buyer is a party or by which Buyer is
bound;
 
(c)           will not violate any Law to which Buyer may be subject; and
 
(d)           will not violate any Governmental Order to which Buyer may be
subject.
 
4.3           Binding Agreement.  This Agreement and all agreements to which
Buyer will become a party pursuant hereto are and will constitute the valid and
legally binding obligations of Buyer, and are and will be enforceable against
Buyer in accordance with the respective terms hereof and thereof, except as
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting the enforcement of creditor’s rights generally from
time to time in effect.
   
4.4           Proceedings.  There are no claims, actions, proceedings or
investigations pending or, to the Knowledge of Buyer, threatened, challenging
the validity or propriety of the transactions contemplated by this Agreement.
 
4.5           No Broker‘s or Finder’s Fees.  Buyer has not engaged or is liable
for the payment of any fee to any finder, broker or similar Person in connection
with the transactions described in this Agreement.


5.           RELEASE; CONFIDENTIALITY


5.1           Release by Seller.  In consideration of the agreements, terms and
conditions contained herein, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, Seller hereby releases and
discharges, Buyer, the Company and each of their heirs, executors, members,
managing members, administrators, successors, officers, employees, directors,
attorneys, agents, Affiliates and assigns (collectively, the “Seller
Releasees”), from any action, cause of action, suit, debt, dues, sums of money,
account, reckoning, bond, bill, specialty, covenant, contract, controversy,
agreement, promise, variance, trespass, damage, judgment, extent, execution,
claim, and demand whatsoever, in law, admiralty or equity, which against the
Seller Releasees, the Seller, the Seller’s heirs, executors, administrators,
successors and assigns ever had, now have or hereafter can, shall or may, have
for any matter from the beginning of the world to the day of the date of this
Agreement.


5.2           Confidentiality.  Seller agrees and acknowledges that all
information concerning (i) the Company and Buyer, their business and prospects,
(ii) the financial performance of the Company and Buyer, (iii) the Company’s and
Buyer’s officers, directors, employees, managing members and members and (iv)
the terms and conditions of this Agreement (collectively, the “Information”) are
confidential and shall not be disclosed to any party, except as required by law.
 
 
 
 
8

--------------------------------------------------------------------------------

 


 
 
5.3           Securities Laws.  Seller agrees that the Information will not be
used for any purpose other than in connection with my evaluating a possible
investment in the Buyer, and that Seller will not disclose in any manner
whatsoever such Information, the fact that Seller has received such Information
or that discussions or negotiations are taking place concerning the financing of
the Buyer.  Seller acknowledges that Seller is aware that the United States
securities laws prohibit any person who has received material, non-public
information concerning a company from purchasing or selling securities of such
company, or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.
 
6.           MISCELLANEOUS
 
6.1           Definitions.  In this Agreement, the following terms have the
following meanings:
 
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Agents” means, with respect to any Person, any and all directors, managers,
officers, employees, consultants, financial advisors, bankers, attorneys,
accountants and other agents of such Person.
  
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York City are authorized or required by Law to
be closed for business.
 
“Buyer’s Knowledge” or “Knowledge of Buyer” or any similar phrase means all
facts and circumstances known by Buyer, without a duty of inquiry.
  
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
 “Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
  
 “Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
 
 
 
9

--------------------------------------------------------------------------------

 
     
 
 
 “Seller’s Knowledge” or “Knowledge of Seller” or any similar phrase means all
facts and circumstances known by Seller, without a duty of inquiry.


 “Transaction Documents” means this Agreement and each other agreement entered
into pursuant to this Agreement.
  
6.2           Additional Assurances.  From time to time after Closing, either
party shall execute and deliver such other instruments and take such other
actions as is reasonably requested to give effect to the transactions
contemplated by this Agreement.
 
6.3           Cost of Transaction.  Whether or not the transactions contemplated
hereby are consummated, each party shall bear its own expenses in connection
with this Agreement.
 
6.4           Choice of Law; Venue.  This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without regard to principles of conflicts of law.  BUYER AND SELLER WAIVE ANY
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREIN, INCLUDING CLAIMS BASED
ON CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER COMMON LAW OR STATUTORY
BASES.  Each party hereby submits to the exclusive jurisdiction of the state and
federal courts located in the County of New York, State of New York.  If the
jury waiver set forth in this Section is not enforceable, then any dispute,
controversy or claim arising out of or relating to this Agreement or any of the
transactions contemplated herein will be finally settled by binding arbitration
in New York, New York in accordance with the then-current Commercial Arbitration
Rules of the American Arbitration Association by one arbitrator appointed in
accordance with said rules.  The arbitrator shall apply New York law to the
resolution of any dispute, without reference to rules of conflicts of law or
rules of statutory arbitration.  Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction
thereof.  Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph.  The expenses of the arbitration,
including the arbitrator’s fees and expert witness fees, incurred by the parties
to the arbitration, may be awarded to the prevailing party, in the discretion of
the arbitrator, or may be apportioned between the parties in any manner deemed
appropriate by the arbitrator.  Unless and until the arbitrator decides that one
party is to pay for all (or a share) of such expenses, both parties shall share
equally in the payment of the arbitrator’s fees as and when billed by the
arbitrator. 


6.5           Waiver of Jury Trial.  EACH PARTY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATED TO THIS AGREEMENT BE TRIED BY JURY.  EACH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS RIGHT TO DEMAND TRIAL BY JURY.
 
6.6           Enforcement of Agreement.  Irreparable damage would occur if any
of the provisions of this Agreement was not performed in accordance with its
terms or was breached.  The parties are entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms, in
addition to any other remedy to which they are entitled at law or in equity.
 
6.7           Survival.  The representations, warranties and covenants of the
parties shall survive Closing and shall not be affected or deemed waived by
reason of any investigation made by or on behalf of any party (including by any
of its representatives) or by reason of the fact that any party or any of its
representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
6.8         Benefit/Assignment.  This Agreement inures to the benefit of and is
binding upon the parties hereto and their respective legal representatives,
successors, and assigns.  No party may directly or indirectly, including by
assignment, operation of law or change of control, transfer or assign this
Agreement without the prior written consent of the other parties; provide that,
following Closing, Buyer may do so without the consent of any other party.
 
6.9         No Third Party Beneficiaries.  This Agreement is intended solely for
the benefit of Buyer and Seller and their respective permitted successors or
assigns, and does not confer third-party beneficiary rights upon any Person.
 
6.10      Waiver of Breach.  The waiver by any party of a breach or violation of
any provision of this Agreement is not a waiver of any subsequent breach of the
same or any other provision hereof.
 
6.11      Interpretation.  For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. This Agreement is to be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. Schedules and
exhibits referred to herein shall be construed with, and as an integral part of,
this Agreement to the same extent as if they were set forth verbatim herein.
 
6.12      Severability.  If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
6.13      Gender and Number.  Whenever the context of this Agreement requires,
the gender of all words herein includes the masculine, feminine, and neuter, and
the number of all words herein includes the singular and plural.
 
6.14      Divisions and Headings.  The division of this Agreement into articles,
sections and subsections and the use of captions and headings are for
convenience and have no legal effect in construing the provisions of this
Agreement.
 
6.15      Entire Agreement.  This Agreement, including all exhibits and
schedules hereto, and the Transaction Documents, supersedes all previous
contracts, and constitutes the entire agreement among the parties regarding its
subject matter.  No party is entitled to benefits other than those specified
herein.  No oral statements or prior written material not specifically
incorporated herein is of any force or effect.


            6.16      Amendment.  This Agreement may be amended, modified or
supplemented only by an agreement in writing signed by each party hereto.


6.18      Counterparts.  This Agreement may be executed in counterparts, each of
which will be an original, and all of which together will be one and the same
agreement.  A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission will have the same legal effect as
delivery of an original signed copy of this Agreement.


[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
 
 
 
11

--------------------------------------------------------------------------------

 


 
 


The parties have executed this Agreement in multiple originals as of the date
first above written.
 
 


SELLER:
____________________




_______________________________________






BUYER:
BIOZONE PHARMACEUTICALS, INC.




_______________________________________
Name:  Roberto Prego-Novo
Title:    President
 


 
AGREED AND ACCEPTED:
EQUALAN LLC
by its managing member, ________________
 


 


 
By:____________________________________
     Name:
     Title:
 
 
 
 
12

--------------------------------------------------------------------------------

 

 




 
ASSIGNMENT OF MEMBERSHIP INTEREST


THIS ASSIGNMENT OF MEMBERSHIP INTEREST (this "Assignment") dated as of ________,
2011 is made by and between __________ ("Assignor") and Biozone Pharmaceuticals,
Inc. ("Assignee").


RECITALS
 
A.           Assignor is the holder of a ____________________ membership
interest (the "Membership Interest") in Equalan LLC, a __________________
limited liability company ("Equalan"); and


B.           Assignor desires to transfer and assign to Assignee the Membership
Interest pursuant to the terms of that certain LLC Membership Interest Purchase
Agreement dated the date hereof between Assignor and Assignee (the “Purchase
Agreement”); and


C.           Assignee desires to accept the assignment of the Membership
Interest and to accept and assume the terms and conditions of the Operating
Agreement of Equalan, as amended or restated (the "Operating Agreement") with
respect to the Membership Interest.


In consideration of the premises, the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:


1. Assignment. Subject to the terms and conditions this Assignment and the
Purchase Agreement, Assignor hereby transfers and assigns to Assignee the
Membership Interest.


2. Admission as Substituted Member. As of the date hereof, and subject to the
terms and conditions of this Assignment, Assignee shall become a substituted
member in Equalan with respect to the Membership Interest in compliance with the
terms of the Operating Agreement.


3. Assumption. Assignee agrees to accept, adopt and be bound by the terms,
provisions and conditions of the Operating Agreement.


4. Representations by Assignor. Assignor does hereby represent and warrant to
Assignee that: (i) Assignor is the legal and beneficial owner and holder of the
Membership Interest and (ii) the Membership Interest is not subject to any lien
or assessment by any of Assignor's creditors or by any other person or entity.


5. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective heirs, legal
representatives, successors and assigns.


6. General Provisions.


(a) Entire Agreement. This Assignment supersedes any prior or contemporaneous
understandings or agreements between the parties respecting the subject matter
hereof and constitutes the entire understanding and agreement between the
parties with respect to the assignment of the Membership Interest.


(b) Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York.
 
 
 
 
13

--------------------------------------------------------------------------------

 


 
 
(c) Further Assurances. The parties hereto covenant and agree that they will
execute such further instruments and documents as may be necessary or convenient
to effectuate and carry out the transaction contemplated by this Assignment.


(d) Counterpart Execution. This Assignment may be executed in any number of
counterparts, all of which together shall for all purposes constitute one
agreement, binding on all the parties hereto, notwithstanding that all the
parties hereto have not signed the same counterpart.


IN WITNESS WHEREOF, the parties hereto have executed this Assignment effective
as of the day and year first above written.


ASSIGNOR:
____________________




_______________________________________








ASSIGNEE:
BIOZONE PHARMACEUTICALS, INC.




_______________________________________
Name:  Roberto Prego-Novo
Title:    President
 


 
AGREED AND ACCEPTED:
EQUALAN LLC
by its managing member, ________________
 


 


 
By:____________________________________
     Name:
     Title:
 
 14

--------------------------------------------------------------------------------

 


 